UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-6413



In Re: MICHAEL F. DEHONEY,

                                                       Petitioner.



     On Petition for Writ of Mandamus. (CA-94-1903-4-21BE)


Submitted:   May 1, 1997                   Decided:   May 13, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Michael F. Dehoney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael F. Dehoney, a state prisoner, filed a petition for a

writ of mandamus requesting that a federal district judge and a

magistrate judge recuse themselves from all of his pending and

future cases. In support of his petition, Dehoney provides a de-

tailed list of the adverse rulings made by these judges in prior
cases involving Dehoney. Because Dehoney appears dissatisfied

merely with the judges's rulings in his cases, and he has not

established any extrajudicial bias, recusal is not warranted. See
In re Beard, 811 F.2d 818, 827 (4th Cir. 1987) (holding that nature

of alleged bias must be personal and not arising out of litiga-

tion). Nor may mandamus be used as a substitute for an appeal. See

id. at 826.

     We therefore deny Dehoney's petition for a writ of mandamus.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2